Citation Nr: 0842485	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-39 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for degenerative disc disease of the lumbar spine, 
with degenerative arthritis at the facet joints, bilaterally.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985 and from January 1989 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in October 2008, but failed to report for the 
hearing without explanation.  He has since made no request 
for another hearing.  Accordingly, the Board will proceed to 
a decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007) (failure to 
appear for a scheduled hearing treated as withdrawal of 
request).


FINDING OF FACT

The veteran's lower back disability is manifested by 
limitation of motion; forward flexion is not limited to 60 
degrees or less; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees; neither 
muscle spasm nor guarding severe enough to result in an 
abnormal gait or abnormal spinal contour is present.  


CONCLUSION OF LAW

The veteran's lower back disability does not meet the 
criteria for an initial disability rating in excess of 10 
percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in December 2007.  Although this 
letter was mailed after the initial adjudication of the 
claim, the Board has determined that the veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that no additional evidence or information was 
identified or submitted by the veteran as a result of this 
letter.  Therefore, there is no reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had appropriate VCAA notice been provided 
at an earlier time.  

With respect to VA's duty to assist, the record reflects that 
the veteran's service medical records, VA medical records and 
some private medical records have been obtained.  The record 
also reflects that the veteran was afforded a VA examination 
in June 2005.  

The Board further notes that there might be additional 
private medical records pertinent to the veteran's claim; the 
record reflects that the RO specifically requested the 
veteran to provide the authorization necessary for VA to 
obtain those records but the veteran failed to do so.  
Moreover, the veteran failed to report for VA examinations in 
2006 and 2008 without explanation, and he has not requested 
that either examination be rescheduled.  The Court has held 
that VA's duty to assist a veteran in developing the facts 
and evidence pertinent to a claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is 
the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In light of these 
circumstances, the Board is satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  Thus, in accordance with 
the provisions of 38 C.F.R. § 3.655 (2008), the Board will 
decide the claim based on the current record.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Degenerative arthritis of the spine is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury, the following ratings 
will apply:  Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spine contour; or there is vertebral body fracture 
with loss of 50 percent or more height.  38 C.F.R. § 4.71a.

Note 1 following the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.45 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected back disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

The Board initially notes that an August 2005 rating decision 
granted entitlement to service connection for degenerative 
disc disease of the lumbar spine, with degenerative arthritis 
at the facet joints, bilaterally, L2 to S1.  A 10 percent 
disability rating under Diagnostic Code 5243 was assigned at 
this time.  The veteran has appealed this decision.  He 
contends that he is entitled to a higher initial disability 
rating for his back disability because he has severe 
scoliosis of the spine and degenerative discs which cause a 
great deal of pain in his daily life and affect his ability 
to work.

Upon VA examination in June 2005, the veteran complained of 
stiffness and pain of the lumbar spine upon arising in the 
morning and on trying to walk after prolonged sitting for 
more than four hours.  The examiner noted that there was no 
evidence of local swelling, heat, or redness.  Forward 
flexion was to 70 degrees without pain; backward extension 
was to 30 degrees with some pain in the lumbosacral area.  
Lateral flexion to the right and to the left was 20 degrees 
without pain.  Rotation to the right and to the left was 45 
degrees without pain.  The examiner further noted that the 
strength of the lumbar spine was 5 on a 0 to 5 scale.  The 
examination revealed no clinical evidence that the range of 
motion is additionally affected with pain, weakness, or 
fatigue on repeated use of the lumbar spine.  The examiner 
also stated that the veteran had not used a back brace and 
did not walk with a cane or a walker; his posture and gait 
were normal.  The examiner concluded by diagnosing the 
veteran with levoscoliosis of the lumbar spine, degenerative 
disc disease of the lumbar spine, and degenerative arthritis 
of the lumbar spine at the facet joints, bilaterally, from L2 
to S1.   

A June 2005 X-ray of the veteran's lumbosacral spine revealed 
rotatory scoliosis directed to the left with the apex at the 
level of L3.  The study was otherwise negative.  

In a private examination and MRI of the lumbar spine, also 
conducted in June 2005, the examiner recorded an impression 
of small annular disc bulges at L1-2 and L5-S1.  He also 
noted bilateral osteophytes and hypertrophied facets at 
levels L2 through S1 causing bilateral narrowing of the 
neural foramina with possible root impingement.  Mild trefoil 
type central spinal stenosis at all levels, loss of lordosis 
and mild levoscoliosis were also indicated.  

During another private examination from the Geisinger Medical 
Center in June 2005, the examiner indicated that the veteran 
does have a "little rotoscoliosis" but that he could not 
describe its severity.  The examiner also stated an 
impression of degenerative disc disease in the veteran's 
lumbar spine, none of which appears to be herniated or 
requiring any neurosurgery.  He did not identify any 
neurological impairment due to the service-connected low back 
disability or any specific functional impairment due to the 
service-connected low back disability.

VA outpatient records show that the veteran has been followed 
for several disorders, including his service-connected low 
back disability; however, they contain no findings supporting 
a rating in excess of 10 percent.

In sum, none of the evidence shows that the veteran has been 
prescribed bed rest due to an incapacitating episode of 
intervertebral disc syndrome, and none of the treatment 
records provide any findings supporting a higher rating.  The 
June 2005 VA examination report is the only evidence that 
provides the detailed findings required for rating purposes.  
It shows that the veteran has pain free forward flexion to 
greater than 60 degrees and that the combined range of motion 
of his thoracolumbar spine is greater than 120 degrees.  
Neither muscle spasm nor guarding was found on that 
examination, and the veteran's gait was described as normal.  
There was no additional limitation of motion due to pain, 
weakness, or fatigue.  The examiner was unable to assess any 
additional functional impairment during flare ups because the 
medical history was not sufficient for the examiner to do so.  
It is clear that this examination report does not support the 
assignment of a rating in excess of 10 percent.

The Board has taken into consideration the veteran's 
statements regarding the severity of his symptoms, and the 
pain and discomfort he experiences on a regular basis.  The 
veteran has been granted a 10 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to the claim because the preponderance of the 
evidence is against the claim.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial disability rating higher than 10 
percent for degenerative disc disease of the lumbar spine, 
with degenerative arthritis at the facet joints, bilaterally, 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


